DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a method of electrochemical water splitting comprising providing a catalytic electrode comprising a wafer coated with (ultra)nanocrystalline diamond so as to define a surface supporting catalyst spots, each spot consisting only of a plurality of palladium clusters, wherein each of the clusters have a size of between 3 and 20 atoms and remain physically isolated from each other, wherein each cluster spot is between 4 and 5 mm in diameter wherein the size of all the plurality of palladium clusters is selected from the group consisting of 4 plus or minus 1, 6 plus or minus 2, and 17 plus or minus 3 atoms of palladium per cluster.  Klose-Schubert does not explicitly disclose the instantly claimed invention for the reasons stated in the remarks on p. 5 submitted 8 March 2021.  Vjada does not explicitly disclose the instantly claimed invention for the reasons stated in the remarks on pp. 5-6 submitted 8 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794